Citation Nr: 1639876	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to left foot plantar fasciitis claimed as being due to or aggravated by left total knee replacement surgery performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois.


REPRESENTATION

Veteran represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 through January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and in May 2013 by the RO in Chicago, Illinois.  Original jurisdiction over the issues on appeal rests currently with the Chicago RO.

The Veteran's testimony, as to the issue concerning his entitlement to service connection for an acquired psychiatric disorder, was received during a February 2014 Board hearing.  A transcript of that testimony is associated with the record.

This appeal also included initially issues concerning the Veteran's entitlement to VA compensation under 38 U.S.C.A. § 1151 for a right knee disorder and left knee joint osteoarthritis which the Veteran claims resulted from a total left knee replacement procedure that was performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois.  The record shows, however, that the Veteran never filed a substantive appeal as to those issues, and hence, never perfected his appeal.  Accordingly those issues do not remain in an appellate status before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for disability due to left foot plantar fasciitis claimed as being due to or aggravated by left total knee replacement surgery performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran has unspecified depressive disorder that was neither sustained during his active duty service nor caused by an injury, event, or illness that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

An October 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for acquired psychiatric disorders which was characterized at that time as insomnia due to stress.  As the Veteran was given legally sufficient notice, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim, lay statements, VA treatment records, service personnel records, VA treatment records, and Board hearing transcript have been associated with the record.  The Veteran was afforded a VA psychiatric examination in April 2015.  That examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature of the Veteran's disorder, and, whether an etiological relationship exists between that disorder and his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts in his claim submissions that he has an acquired psychiatric disorder that is attributable to racist treatment that he received during active duty service.  Specifically, he testified during his Board hearing that he served alongside members of the Klu Klux Klan and that there was a system of segregation of black soldiers within his unit.  He testified also that he was involved in a racially-provoked fight with three soldiers.

Based on mental health treatment received by him, the Veteran asserted during his hearing that he has PTSD as a result of his experiences during service.  In a June 2014 PTSD stressor statement, he describes an incident in which a German civilian who had been raped was brought in and that all of the black soldiers were made to stand outside at attention while they were accused collectively of the rape.  He asserted further that he was frequently given extra duty, to include KP duties, based allegedly on his race.  He recalled also that during service in Germany, black soldiers were frequently denied leave to go into town.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, where the evidence suggests possible diagnoses for psychiatric conditions other than that being claimed expressly, the claim may not be construed narrowly as a claim for service connection for the disability being claimed, but rather, should be considered more broadly as a claim for a psychiatric disorder in general.  Given that the evidence in this case appears to suggest multiple diagnoses, the Board has broadened the characterization of the issue on appeal to include all acquired psychiatric disorders.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain listed chronic diseases, which include psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2015).

The existence of a chronic in-service disease may be shown through a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303 (b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2015); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

To the extent that the record suggests the possibility that the Veteran has PTSD, the Board notes also that service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

A review of the service department records in the claims file shows that the Veteran neither reported nor sought treatment for any mental health complaints during service.  During his separation examination, he denied having any history of mental health problems, including: frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; or, nervous trouble of any sort.  No clinical evidence of any psychiatric abnormality was observed.

Post-service VA treatment records show that the Veteran has been followed periodically for diagnosed PTSD and depression.  An April 2014 note from the Veteran's treating VA psychiatrist, Dr. J.C.Y., expresses that the Veteran has PTSD that is attributable to traumatic military stressors; however, does not identify what those stressors are.  Records from June 2014 treatment with Dr. J.C.Y. reflect that the Veteran reported having ruminative thoughts related to an instance in which he was arrested and jailed for five years at the age of 67 for a murder that he did not commit.  He stated that he had been feeling down for approximately 20 years (i.e., since the mid-1990's).  Although Dr. J.C.Y. commented that the Veteran did not demonstrate classic symptoms of depression, he provided no discussion as to what those missing symptoms were.  As to demonstrated symptoms, Dr. J.C.Y. noted low mood and the reported ruminative thoughts which he states, without naming any specific in-service incidents, pertained to life experiences, racism, discrimination, and other societal problems.  To the extent that those symptoms are identified, Dr. J.C.Y. also provides no discussion as to how the Veteran's history and symptoms meet the DSM criteria for a PTSD diagnosis or how they might be attributable to the Veteran's active duty service.

Records for subsequent treatment with Dr. J.C.Y. through 2016 show that the Veteran has continued to be followed periodically for diagnosed PTSD.  During treatment in July and October of 2014, the Veteran reported sleep disturbances; however, attributed those to frequent nocturia due to his prostate cancer illness.  Although those records identify ongoing complaints of nightmares, it is unclear from the records as to what those nightmares are about, or, whether they are related in any way to events during service.

In conjunction with the foregoing, Dr. J.C.Y.'s VA treatment records from February 2015 through March 2016 make repeated reference the Veteran's depression which was related to loss of mobility and generally declining physical condition due to various physical disorders including knee problems and chemotherapy for his prostate cancer.  Despite those findings, the records continue to reflect an ongoing PTSD diagnosis.  Again, Dr. J.C.Y. provides no basis for that diagnosis in the records.

Contemporaneous with the VA treatment outlined above, the Veteran was afforded a VA psychiatric examination in April 2015.  At that time, he reported a history of racially-derived fear which dated back to his childhood.  He continued to report being exposed to racist activity during service and that he had difficulty trusting other servicemen during his period of active duty.  He reported that black soldiers were advised to walk with a buddy because there had been previous assaults on black soldiers, and accordingly, he feared for his safety.  Again, the Veteran reported being involved in a racially motivated fight with three other servicemen.  Although he denied being fearful for his life during the altercation, he described that he had trouble sleeping after the altercation because one of the other participants in the fight threatened, "I'm going to kill you."

Socially, the Veteran reported that he was married previously in1966 but that he divorced his spouse five years later.  He reported that he never remarried; however, did have a relationship for over 20 years from which his daughter was born.  He reported that he has a good relationship with his daughter and that he speaks with her every day.  He reported that he has a few friends and that he previously enjoyed playing golf before injuring his knee.  He stated that he enjoys visiting with friends on a weekly basis.  Occupationally, he reported that he had a GED and worked in the printing industry for approximately 38 years before retiring in 1996.  He did not report work-related difficulty due to any mental health symptoms and stated that he retired because all of the print shops moved and he did not have the ability to commute to those new locations.

Concerning his symptoms, the Veteran reported vaguely that he experiences nightmares that "someone is going to do something to me."  He reported that he avoids going to places where there are mostly white people.  He also reported that he held an ongoing distrust of white people and mentioned recent events in the news concerning the shooting of an unarmed black man by a police officer.  He reported that he had difficulty maintaining sleep, but again, attributed those difficulties to waking multiple times in the night to use the bathroom.  He denied having any difficulty initiating sleep or returning to sleep after waking in the middle of the night.

During mental status examination, the examiner noted objective findings of depressed mood and suspiciousness.  The mental status examination was otherwise normal.  She determined that the Veteran's reported stressors were not adequate to support a PTSD diagnosis, and hence, do not meet Criterion A for a PTSD diagnosis under the DSM-5.  Accordingly, the examiner ruled out PTSD as a possible diagnosis for the Veteran.

Based on the review of the record, interview of the Veteran, and the findings from the examination, the examiner diagnosed unspecified depressive disorder that she opined is less likely as not a result of racism or personal assault that occurred during his active duty service.  The examiner opined instead that it is at least as likely as not that the Veteran's unspecified depressive disorder was caused by his multiple medical problems, deteriorating health, and decreased mobility.  As rationale, the examiner observes that the Veteran's post-service mental health treatment have focused primarily on the Veteran's depression related to his deteriorating health and limited mobility.  The examiner notes also that the records show that the Veteran ruminates about and becomes upset at the general social climate in the United States.  Moreover, the examiner states, the Veteran meets the criteria for unspecified depressive disorder under the DSM-5.

The evidence in this case presents conflicting diagnoses in relation to the Veteran's psychiatric disorder.  On one hand, Dr. J.C.Y. presents an ongoing PTSD and depression diagnoses, whereas the VA examiner rules out PTSD as a possible diagnosis and provides only an unspecified depressive disorder diagnosis.

The Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the Board assigns far greater probative weight to the diagnosis given by the VA examiner than it does to that given by Dr. J.C.Y.  As noted above, the records from Dr. J.C.Y. provide no rationale as to the basis of the PTSD diagnosis rendered.  He provides no discussion as to what stressor events support that diagnosis, nor does he provides any discussion as to what symptoms or observations support such a diagnosis.  Similarly, Dr. J.C.Y. provides no explanation as to how the Veteran's history and symptoms meet the criteria for a PTSD diagnosis under the DSM.  Given that Dr. J.C.Y.'s records contain apparent findings of a depressive disorder and a history that suggests that the Veteran's condition may be attributable to non-service-related psychosocial stressors that include his deteriorating physical condition and the general social climate in the country, the absence of such discussion renders Dr. J.C.Y.'s diagnosis incomplete and susceptible to rebuttal.

In contrast, the diagnosis and opinion rendered by the VA examiner are supported by a complete rationale that includes consideration and discussion of the Veteran's relevant history, psychosocial stressors, subjectively reported symptoms, objectively observed symptoms, and the diagnostic criteria set forth under the DSM-5.  That rationale is consistent with the facts and history shown in the other evidence in the record.  For these reasons, the VA examiner's diagnosis of unspecified depressive disorder is entitled to significant probative weight and effectively rebuts the unsupported PTSD diagnosis rendered by Dr. J.C.Y.

In rendering the foregoing analysis, the Board recognizes that Dr. J.C.Y. is the Veteran's treating VA psychiatrist.  Still, the Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

To the extent that the Veteran asserts in his claims submissions and during treatment that a relationship exists between his unspecified depressive disorder and his active duty service, the Board finds that those assertions are entitled to comparatively low probative weight.  Certainly, the Veteran is competent to report the onset and duration of psychiatric symptoms such as depression, and in that regard, he reported during June 2014 treatment with Dr. J.C.Y. that he had been feeling down for approximately 20 years (i.e., since the mid-1990's).  He is not competent, however, to offer a probative opinion as to the more complex medical question of whether his depression, which by his own report had its onset in the mid-1990's, is related in any way to his active duty service.  Such an opinion requires critical analysis of the Veteran's psychosocial history and application of learned mental health principles to that history.  In this case, the question of whether there is a relationship between the Veteran's depression and active duty service is complicated further by other factors shown in the record, which include various non-service-related psychosocial stressors such as the Veteran's period of imprisonment and general social conditions and the fact that the Veteran's reported onset of depression occurred 30 to 40 years after he was separated from service.  Under the circumstances, any opinion concerning the existence of a relationship between the Veteran's unspecified depressive disorder and his active duty service appears to be best reserved for a mental health professional.  In that regard, the negative etiology opinion given by the VA examiner is not rebutted in the record by any contrary opinions rendered by a mental health professional.

Overall, the diagnosis, opinion, and rationale given by the VA examiner in her April 2015 report are persuasive.  As the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, this appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.




REMAND

In February 2014 the Veteran was afforded a Board hearing to receive his testimony as to various issues that were then on appeal, including the issue of his entitlement to service connection for an acquired psychiatric disorder.  As noted on the record at that time, the Veteran had a pending claim for compensation under 38 U.S.C.A. § 1151 for disability due to left foot plantar fasciitis claimed as being due to or aggravated by left total knee replacement surgery performed on January 15, 2010 at the VA Medical Center in Chicago, Illinois.  Although that issue had been denied and that denial was not yet final, the Veteran had not initiated an appeal.  For that reason, the Board declined to take jurisdiction as to that issue and did not accept any testimony as to that matter.

The record shows that the Veteran subsequently initiated and perfected an appeal as to the aforementioned 38 U.S.C.A. § 1151 issue.  In his March 2015 substantive appeal, he asked that he be afforded a video conference hearing so that his testimony as to that issue might be heard.  Despite the same, he has yet to be afforded the requested hearing.  Under the circumstances, the Veteran should be scheduled for a video conference hearing.  38 U.S.C.A. § 7101 (West 2014); 38 C.F.R. §§ 20.700, 20.703, and 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a video conference hearing.  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


